Citation Nr: 0329726	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for residuals, right shoulder status post 
operative.

2.  Entitlement to an initial compensable rating for 
patellofemoral syndrome, left knee.

3.  Entitlement to an initial compensable rating for 
patellofemoral syndrome, right knee.

4.  Entitlement to an initial compensable rating for 
gastritis (claimed as heartburn).

5.  Entitlement to an initial compensable rating for lipomas, 
abdomen and back.

6.  Entitlement to service connection for left ankle 
disorder.

7.  Entitlement to service connection for right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from June 1980 to January 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which evaluated the 
appellant's right shoulder residuals at 10 percent, and 
awarded non-compensable evaluations for bilateral 
patellofemoral syndrome, gastritis, and lipomas disorders, 
and denied service connection for bilateral ankle disorders.  
He has since moved, and the Pittsburgh, Pennsylvania RO now 
has jurisdiction of the claims folder.

The April 2001 rating decision also awarded non-compensable 
evaluations for tinea pedis, degenerative disc disease, low 
back, chololithiasis, granuloma, left upper lobe, and denied 
service connection for bilateral hearing loss, dry skin, 
elbows, keratoconus, and tension headaches.  Further, the 
appellant was granted service connection for tinnitus and 
awarded the maximum evaluation allowed.  The appellant's 
notice of disagreement specifically addressed only those 
issues set forth in the Issues section of this remand.  
Therefore, the issues set forth in this paragraph are not 
before the Board and will not be addressed in this remand.

In light of the fact that the appellant has contested the 
initial evaluation of his disabilities, the Board has styled 
the increased rating issues of the case as reflected.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

REMAND

During the initial review of this case, the Board notes that 
the appellant has not been provided the statutorily required 
notice of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq (West 2002) 
and VA's obligations thereunder.  The notice provided to the 
appellant must, in addition to stating the general provisions 
of the VCAA, specifically inform the appellant what evidence 
the RO will attempt to obtain on behalf of the appellant and 
what evidence the appellant is expected to obtain and provide 
the RO.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, the case is REMANDED for the following:

1.  The RO shall ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  He should be 
requested to provide information as to 
whether he has had recent treatment of 
any of these disorders.  If so 
appropriate attempts to obtain records 
should be undertaken and the claims file 
should document the attempts made to 
obtain pertinent records.

2.  If the appellant submits additional 
evidence the matter should be 
readjudicated by the RO.  To the extent 
that any benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued, and the appellant 
should have an opportunity to respond 
thereto.  Thereafter, if all is in order, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

